Citation Nr: 0110348	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-03 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1999, in which 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran subsequently perfected an appeal of that decision.

REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantially complete the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

Here, the veteran seeks service connection for PTSD.  Service 
connection for PTSD requires the presence of a current 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a nexus between current symptomatology 
and the specific claimed in-service stressor.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997);  38 C.F.R. § 3.304(f) (2000).  

The veteran was given a PTSD examination at a VA facility in 
July 1999.  He was diagnosed with chronic PTSD with 
depression at this time.  In the examination report, several 
possible stressors are noted.  The veteran claimed to have a 
recurring dream about a woman he killed after seeing her 
standing by the side of the road pulling the pin out of a 
grenade.  He also reported a helicopter crashing very close 
to him once, and not remembering much of anything that 
happened for approximately a month after the crash and the 
ensuing exchange of fire.  Finally, he reported seeing many 
friends killed and injured in Vietnam, and remembers seeing 
blood running in the street on one occasion when he was 
driving his captain to a hospital following a battle.  
However, none of the above-mentioned stressors are identified 
in the examination report as the basis of the veteran's 
diagnosis of PTSD. As noted above, to constitute a valid 
claim for PTSD, a mental health professional must identify a 
verified stressor as the basis for the veteran's development 
of PTSD.  See Cohen, supra.  Accordingly, an examination of 
the veteran is necessary to determine what stressors serve as 
the basis for his PTSD diagnosis.

Additionally, the RO attempted to obtain information from the 
Headquarters United States Marine Corps Personnel Management 
Support Branch to verify the veteran's combat status.  A 
response was received indicating that the information 
supplied by the veteran was insufficient to enable any 
research to be conducted on the veteran's behalf due to the 
lack of specific combat incidents recalled by the veteran.  
The RO denied the veteran's claim based on a lack of evidence 
to verify the veteran's reported in-service combat stressful 
events, and the failure of the evidence to establish any 
relationship between the veteran's diagnosis of PTSD and any 
in-service stressful event during combat.  

Following the RO's denial, the veteran submitted a statement 
dated in January 2000 in which he identified additional 
stressors.  In addition to those set forth in the examination 
report above, the veteran asserted that he witnessed two Viet 
Cong being hung in a town square, saw the Da Nang Airport 
being blown up, was fired upon while in the air participating 
in airlift operations, and was fired upon after being dropped 
off in a clearing approximately an hour flight time from Da 
Nang.  He also asserted that while he was in boot camp he was 
beaten by his drill instructor until he passed out.

Reviewing the claims file, the Board finds that additional 
stressor development is required.  Initially, the RO should 
obtain the veteran's service personnel records from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, or the appropriate entity.  The RO should also 
contact the veteran and request that he provide additional 
information relating to his stressors, and he should also be 
informed that he may submit lay statements to corroborate his 
stressors.  Additionally, the RO should again attempt to 
verify the veteran's stressors with the Headquarters, United 
States Marine Corps, United States Marine Corps Historical 
Center, Archives Section.  The Board notes that civilian 
deaths, and events without specific dates, names, and 
locations are extremely difficult to verify; however, any 
verification possible would assist in the veteran's claim. 

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court of Appeals for 
Veterans Claims.  For that reason, to ensure due process, and 
to ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his appeal, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the NPRC in St. 
Louis, Missouri, and request that they 
provide copies of the veteran's service 
personnel records for his period of 
service from August 1963 to September 
1967.  These records should be associated 
with the claims file upon receipt.
  
2.  The RO should contact the veteran and 
request that he provide corroborating 
evidence of his asserted in- service 
stressors.  He should be specifically 
asked to identify his unit designation, 
approximate dates and locations of 
events, and any names of participants.  
He should be advised that this 
corroboration, if in the form of lay 
statements, must be from person(s) who 
witnessed the event or to whom he related 
the event at the time it occurred and not 
years later.  To the extent that he needs 
assistance in locating these individuals, 
the RO should provide what assistance is 
possible.  

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

4.  Upon completion of the above, and 
regardless of the veteran's response, the 
RO should send the Headquarters, United 
States Marine Corps, United States Marine 
Corps Historical Center, Archives 
Section, Building 58, Washington Navy 
Yard, Washington, DC, 20374-0380, and to 
the Headquarters, United States Marine 
Corps, Personnel Management Support 
Branch (MMSB), 2008 Elliot Road, 
Quantico, VA, 22134-5030, copies of all 
of the veteran's service personnel 
records with his unit designation while 
in Vietnam highlighted.  Along with the 
veteran's unit, the RO should provide the 
USMC historical research section with his 
military identification number, name, 
social security number, and dates of 
overseas service, along with the 
specifics of his stressors.  The RO 
should request that the Headquarters, 
United States Marine Corps, United States 
Marine Corps Historical Center, Archives 
Section, and Headquarters, United States 
Marine Corps, Personnel Management 
Support Branch (MMSB), make an effort to 
corroborate the veteran's stressors to 
the best of their ability.  Specifically, 
the RO should request that they provide 
information as to the activities of the 
veteran's unit(s).  Any additional 
information requested by the 
Headquarters, United States Marine Corps, 
United States Marine Corps Historical 
Center, Archives Section, or 
Headquarters, United States Marine Corps, 
Personnel Management Support Branch 
(MMSB) should be provided.  

5.  After completion of the above, and 
association of any accumulated evidence 
with the claims file, the RO should 
accord the veteran a psychiatric 
examination.  The claims file with the 
newly obtained evidence must be forwarded 
to the examiner and reviewed prior to the 
examination.  The RO should notify the 
veteran of the consequences of failing to 
report for the examination.  If the 
veteran is diagnosed with PTSD, the 
examiner should be requested to explain 
the sufficiency of each specific stressor 
relied upon for the diagnosis, the 
symptomatology relied upon for the 
diagnosis, and the basis for the 
conclusion that the veteran's 
symptomatology was adequate to support a 
diagnosis of PTSD.  
6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




